

Exhibit 10.2
NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY
AND ARBITRATION AGREEMENT


Republic Services, Inc. (“Company”) and Michael Rissman (“Executive”) enter into
this Non-Competition, Non-Solicitation, Confidentiality and Arbitration
Agreement (“Agreement”), effective October 30, 2013 (“Effective Date”). Company
and Executive are collectively referred to as the “Parties” in this Agreement.
The Parties agree as follows:


1.    Consideration Executive Will Receive Under This Agreement. The Parties
recognize that in order for Executive to perform duties on behalf of Company,
Executive needs to manage, use or otherwise have access to Confidential
Information (as defined below). Accordingly, Company agrees to provide Executive
with access to Confidential Information, subject to the terms and conditions of
this Agreement. Executive agrees that, in exchange for Company providing
Executive with access to Confidential Information, Executive’s eligibility to
participate in Company’s Executive Separation Policy or any successor or similar
policy maintained by Company for the benefit of similarly situated employees,
and Company’s agreement to employ Executive on an at-will basis, Executive
accepts all of the terms and conditions contained in this Agreement.


2.    General Duties. Executive will be entrusted with significant
responsibility for managing aspects of Company’s business. Executive also
acknowledges that, due to the confidential nature of Executive’s job
responsibilities, Executive will be entrusted with significant responsibility
for managing, using and otherwise handling Confidential Information (as defined
below). Accordingly, Executive owes a fiduciary duty of loyalty, fidelity and
allegiance to act at all times in the best interests of Company and to refrain
from doing or saying anything to a third party or subordinate that injures
Company.


3.    Confidentiality Obligations.


3.1    For purposes of this Agreement, “Confidential Information” means
Company’s proprietary information which includes, but is not limited to:
information that would qualify as a trade secret; customer lists and agreements;
customer service information; names of customer contacts and the identities of
decision-makers; marketing plans; development plans; formulas; price data; cost
data; price and fee amounts; pricing and billing policies; quoting procedures;
marketing techniques; forecasts and forecast assumptions and volumes; non-public
information regarding Company’s actual or potential customers, suppliers or
other vendors; non-public information about Company’s routes, territories or
target markets; Company’s internal personnel and financial information,
including purchasing and internal cost information and information about the
profitability of particular operations; internal sales, service and operational
manuals, policies and procedures; non-public information regarding the manner
and methods of conducting Company’s business; non-public information about
Company’s future plans, potential acquisition, divestiture and other strategies;
non-public information about Company’s landfill development plans, landfill
capacities, special projects and the status of any permitting process or
investigation; non-public information that gives Company some competitive
business advantage, or the opportunity of obtaining such an advantage, or the
disclosure of which could be detrimental to Company’s interests; and other
information that is not generally known outside Company.


3.2    As a direct consequence of Executive’s access to Confidential
Information, Executive agrees to the following restrictions and further agrees
that such restrictions are reasonable:


(a)    During Executive’s employment with Company and after Executive’s
employment ends, Executive will not disclose Confidential Information to any
person or entity either inside or outside of Company within the United States or
any other territory, province or location in which Company conducts business
other than as necessary in carrying out Executive’s duties and responsibilities
for Company, nor will Executive use, copy or transfer Confidential Information
other than as necessary in carrying out Executive’s duties and responsibilities
for Company, without first obtaining Company’s prior written consent. Nothing in
this Agreement prohibits Executive from providing information to any
administrative or governmental agency, or from testifying under the power of a
subpoena issued from a court of competent jurisdiction. In the event a court
concludes that the above post-employment restriction is unreasonable,
Executive’s obligations under this Section 3.2(a) will expire five (5) years
after Executive’s employment with Company ends.


(b)    During Executive’s employment with Company, Executive agrees not to use
or disclose any previously obtained trade secret, proprietary or confidential
information that Executive received from a prior employer or another third
party.

1





--------------------------------------------------------------------------------





(c)    Executive agrees that all patents, trademarks or any other type of
intellectual property right, wholly or partially, conceived, made, developed or
created, solely or with any third party, in the course of Executive’s employment
with Company or using Company’s resources, that relates in any manner to the
actual or reasonably anticipated business, research or development of Company,
or that is suggested by Company, or results from matters of which Executive is
aware of as a result of Executive’s employment with Company, or from any task
assigned to Executive or work performed by Executive for or on behalf of
Company, is the sole and exclusive property of Company. In order to further
protect Company, Executive assigns and transfers to Company, and Company’s legal
representatives, successors and assigns, all of Executive’s right, title and
interest in any and all inventions, discoveries, developments, improvements,
techniques, designs, data, processes, systems, works of authorship and all other
work products, including, but not limited to, the right to possess all patents,
trademarks, copyrights or other intellectual property rights (everywhere in the
world) that Executive, either solely or jointly with others, conceives, makes,
acquires, suggests, reduces to practice, or otherwise creates during Executive’s
employment with Company (or within six months later provided Executive’s work
product was a result solely of that employment) or using Company’s resources. In
addition, both during and after Executive’s employment with Company ends,
Executive agrees to reasonably cooperate, execute and deliver all documents to
obtain, maintain and enforce any of the intellectual property rights described
above or to carry out the intent of this Agreement.


(d)    When Executive’s employment with Company ends, or at the earlier request
of Company, Executive agrees to immediately return to Company all Company
property in Executive’s possession, custody or control, including anything
containing Confidential Information, such as books, notes, plans, documents,
records, drawings, specifications, blueprints, reports, studies, notebooks,
computers, drives, files, discs, video, photographs, audio recordings, PDAs,
tablets, Blackberry, iPhone and Android devices, mobile telephones or other
devices used to store electronic data (including any and all copies) whether
made by Executive or which came into Executive’s possession concerning the
business or affairs of Company. Upon Company’s request, Executive agrees to
provide Company with a written acknowledgment confirming that Executive has
returned all Company property and Confidential Information.


4.    Non-Competition and Non-Solicitation Obligations.


4.1    Definitions.


(a)    “Non-hazardous Solid Waste Management” means the collection, hauling,
disposal or recycling of non-hazardous refuse, and any other services or
products offered, conducted, authorized or provided by Company during the last
two (2) years of Executive’s employment.


(b)    “Principal Competitor” means: (1) Waste Management, Inc.; (2) Waste
Connections, Inc.; (3) Progressive Waste Solutions, Ltd.; (4) Advanced Disposal
Services, Inc.; (5) Casella Waste Systems, Inc.; or (6) any other public or
private business (including their predecessors, successors, parents,
subsidiaries, or affiliate operations) conducting Non-hazardous Solid Waste
Management in three (3) or more states, territories or provinces in which
Company conducts business.


(c)    “Competitor” means any public or private business that provides
Non-hazardous Solid Waste Management in any state, territory, province or other
location in which Company conducts business.


(d)    “Render Services” means any of the following activities, whether done
directly or through others, whether done in person or through telephonic,
electronic, or some other means of communication, and whether done as a
principal, owner, director, officer, agent, employee, partner, member,
contractor or consultant: (1) performing any kind of services, functions, duties
or actions (including, but not limited to, sales, marketing, brokering,
supervision and/or management) related to Non-hazardous Solid Waste Management;
(2) developing, managing, analyzing, processing or otherwise handling data or
information related to Non-hazardous Solid Waste Management; (3) developing,
managing, analyzing, processing or otherwise handling data or information
related to the potential or actual acquisition of businesses that engage in
Non-hazardous Solid Waste Management, or participating in any decision, or
developing, or implementing any strategy, to acquire such businesses; (4)
conducting, participating in, or otherwise assisting any review of the
prices/rates charged by Company, whether in connection with an initial contract
bid, a contract extension or a request for a price/rate increase; (5)
soliciting, requesting, reviewing, analyzing or otherwise handling Confidential
Information about the costs (including SG&A or operational), revenues or profit
margins of Company; (6) determining, advising or recommending whether to award a
contract to Company, extend a contract with Company or whether, and to what
extent, Company may increase its

2

--------------------------------------------------------------------------------



prices/rates; or (7) performing any activities that are the same as, or
substantially similar to, the duties and functions Executive performed for
Company at any time during the last two (2) years of Executive’s employment.


(e)    “Solicit” means any direct or indirect interaction between Executive and
another person or entity that takes place in an effort to develop or further a
business relationship.



3

--------------------------------------------------------------------------------



(f)    “Material Contact” exists with any customers or potential customers of
Company with whom Executive dealt, whose dealings with Company were coordinated
or supervised by Executive, about whom Executive obtained Confidential
Information, or who received Non-hazardous Solid Waste Management services or
products from Company and for which Executive received compensation, commission
or earnings during the last two (2) years of Executive’s employment.


(g)    “Facility” means the physical location at which Company owns, leases or
operates: (1) an office, workplace or other location where Company conducts
business; (2) a collection operation; or (3) a post-collection operation
(including, but not limited to, landfills, transfer stations, material recovery
facilities, recycling facilities and compost facilities).


4.2    Prohibition Against Competition. During Executive’s employment with
Company, and for two (2) years after Executive’s employment ends, Executive will
not Render Services on behalf of any Principal Competitor, or any Competitor,
within any state, territory, province or other location in which Company
conducts business. In the event a court concludes that the above post-employment
restriction is unreasonable, Executive agrees that, for eighteen (18) months
after Executive’s employment ends, Executive will not Render Services on behalf
of any Principal Competitor, or any Competitor, within fifty (50) miles of any
Facility.


4.3    Prohibition Against Solicitation.


(a)    During Executive’s employment with Company, and for two (2) years after
Executive’s employment ends, Executive will not Solicit on behalf of any
Principal Competitor, or any Competitor, any customers or potential customers of
Company with whom Executive had Material Contact. In the event a court concludes
that the above post-employment restriction is unreasonable, Executive will not
Solicit on behalf of any Principal Competitor, or any Competitor, any customers
or potential customers of Company with whom Executive had Material Contact for
eighteen (18) months after Executive’s employment with Company ends.


(b)    During Executive’s employment with Company, and for two (2) years after
Executive’s employment ends, Executive will not Solicit any employee,
consultant, agent or independent contractor of Company to obtain employment with
or perform services for another person or entity including, but not limited to,
a Principal Competitor or a Competitor, to the detriment of Company. This
restriction is limited to any employee, consultant, agent or independent
contractor of Company that Executive had contact with during Executive’s
employment or with whom Executive had knowledge of by virtue of Executive’s
access to Confidential Information. In the event a court concludes that the
above post-employment restriction is unreasonable, Executive will not Solicit
any employee, consultant, agent or independent contractor of Company to obtain
employment with or perform services for another person or entity including, but
not limited to, a Principal Competitor or a Competitor, to the detriment of
Company for eighteen (18) months after Executive’s employment with Company ends.


4.4    Practice of Law. Company and Executive acknowledge that nothing in this
Section 4 restricts Executive, in any way, from engaging in the practice of law
other than that already imposed on Executive by the applicable ethical rules of
professional conduct.


5.    Obligation to Avoid Conflicts of Interest. During Executive’s employment
with Company, Executive agrees to abide by Company’s Conflicts of Interests
policy, which includes not becoming involved, directly or indirectly, in a
situation that a reasonable person would recognize to be a conflict of interest
with Company. If Executive discovers, or is informed by Company, that Executive
has become involved in a situation that is an actual or likely conflict of
interest, Executive will take immediate action to eliminate the conflict.
Company’s determination as to whether or not a conflict of interest exists will
be conclusive.


6.    Notice to New Employers. During Executive’s employment with Company, and
for two (2) years after Executive’s employment ends, Executive will provide a
copy of this Agreement to any prospective employer before accepting any offer of
employment, or Rendering Services on behalf of any Principal Competitor or any
Competitor.


7.    Judicial Modification. If a court determines that any of the provisions in
Sections 2, 3, 4, 5 or 6 of this Agreement are overbroad or unenforceable, the
Parties expressly authorize the court to modify or strike the provision and
impose the broadest restrictions permissible under the law, without affecting
any other provision of this Agreement.



4

--------------------------------------------------------------------------------



8.    Certain Definitions and Understandings. The Parties expect that some or
all of the duties or responsibilities of Company under this Agreement may be
satisfied by its parent, subsidiary, related or successor companies
(“Affiliates”). Accordingly, Executive acknowledges that the discharge of any
duty or responsibility of Company under this Agreement by one or more of its
Affiliates discharges Company’s duty or responsibility in that regard. Executive
further acknowledges that Executive’s obligations under this Agreement will be
owed to Company and its Affiliates (collectively referred to as “Company” in
this Agreement).


9.    Injunctive Relief. The Parties agree that, if Executive breaches any of
the provisions in Sections 2, 3, 4, 5 or 6 of this Agreement, Company will
suffer immediate and irreparable harm and that, in the event of such breach,
Company will have, in addition to any and all remedies of law, the right to an
injunction, specific performance and other equitable relief. Additionally, to
provide Company with the protections it has bargained for in this Agreement, any
period of time in which Executive has been in breach will extend, by that same
amount of time, the time for which Executive should be prevented from further
breaching the promises Executive made in Sections 2, 3, 4, 5 and 6 of this
Agreement.


10.    Assignment. Company may assign this Agreement upon written notice to
Executive. Executive’s rights and obligations under this Agreement are personal
to Executive and may not be assigned.


11.    Waiver of Breach. The waiver by any Party of a breach of any provision of
this Agreement will neither operate nor be construed as a waiver of any
subsequent breach.


12.    Attorneys’ Fees. The Parties agree that, if Executive is found to have
breached any term, provision or section of this Agreement, Company will be
entitled to recover the attorneys’ fees and costs it incurred in enforcing this
Agreement.


13.    Governing Law, Jurisdiction and Venue. This Agreement shall be governed
and interpreted in accordance with the laws of the State of Arizona.
Additionally, the Parties agree that the courts situated in Maricopa County,
Arizona will have personal jurisdiction over them to hear all disputes arising
under, or related to, this Agreement and that venue will be proper only in
Maricopa County, Arizona.


14.    Arbitration. With the sole exception of any breach by Executive of the
obligations Executive assumed under Sections 2, 3, 4, 5 and 6 of this Agreement
(the breach of which permits Company to obtain judicial relief due to the
exigent circumstances presented by such a breach), all other alleged breaches of
this Agreement, or any other dispute between the Parties arising out of or in
connection with Executive’s employment with Company will be settled by binding
arbitration to the fullest extent permitted by law. This Agreement to arbitrate
applies to any claim for relief of any nature, including, but not limited to,
claims of wrongful discharge under statutory or common law; employment
discrimination based on federal, state or local statute, ordinance or
governmental regulations, including, but not limited to, discrimination
prohibited by Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family Medical Leave
Act, and the Fair Labor Standards Act; claims of retaliatory discharge or other
acts of retaliation; compensation disputes; tortious conduct; contractual
violations; ERISA violations; and other statutory and common law claims and
disputes, regardless of whether the statute was enacted or whether the common
law doctrine was recognized at the time this Agreement was signed.


The Parties understand that they are agreeing to substitute one legitimate
dispute resolution forum (arbitration) for another (litigation) because of the
mutual advantages this forum offers, and are waiving their right to have their
disputes (except as to alleged breaches of Sections 2, 3, 4, 5 and 6 of this
Agreement) resolved in court. This substitution involves no surrender, by either
Party, of any substantive, statutory or common law benefit, protection or
defense.


The Parties agree that the arbitration proceeding will be conducted in Maricopa
County, Arizona in accordance with the National Rules for the Resolution of
Employment Disputes (National Rules) of the American Arbitration Association
(AAA) in effect at the time a demand for arbitration is made. One arbitrator
shall be used and he or she shall be chosen by mutual agreement of the Parties.
If the Parties cannot agree on the selection of an arbitrator after thirty (30)
days, an arbitrator shall be chosen by the AAA pursuant to its National Rules.
The arbitrator shall coordinate and, as appropriate, limit all pre-arbitration
discovery. However, the Parties shall have the right to obtain discovery through
appropriate document requests, information requests, and depositions. The
arbitrator shall issue a written decision and award, stating the reasons for the
award. The decision and award shall be exclusive, final, and binding on the
Parties, their heirs, executors, administrators, successors, and assigns.

5

--------------------------------------------------------------------------------





Company will pay all costs and expenses associated with the arbitration, except
for the filing fees and costs that would have been required had the proceeding
been initiated and maintained in a state or federal court located in Maricopa
County, Arizona, which fees and costs Executive agrees to pay. Each Party agrees
to pay their own respective attorneys’ fees and expenses throughout the
arbitration proceeding. The arbitrator may award the successful Party its
attorneys’ fees and expenses at the conclusion of the arbitration and any other
relief provided by law.


15.    Entire Agreement, No Oral Amendments. This Agreement replaces and merges
all previous agreements and discussions relating to the subjects addressed in
this Agreement and it constitutes the entire agreement between the Parties in
that regard. This Agreement may not be modified except by a written agreement
signed by Executive, or Executive’s representative, and an authorized
representative of Company.


The Parties, intending to be bound, execute this Agreement as of the Effective
Date.


EXECUTIVE     COMPANY




___________________________________
By________________________________________

Michael Rissman
Title_______________________________________

6